ACCEPTED
                                                                                        15-15-00900-CV
                                                                             FIFTH COURT OF APPEALS
                                                                                        DALLAS, TEXAS
                                                                                   11/4/2015 1:48:00 PM
                                                                                             LISA MATZ
                                                                                                 CLERK

                               No. 15-15-00900-CV

                                                                    FILED IN
                                                             5th COURT OF APPEALS
                    IN THE COURT OF APPEALS FOR           THE DALLAS, TEXAS
                         FIFTH DISTRICT OF TEXAS             11/4/2015 1:48:00 PM
                              DALLAS, TEXAS                        LISA MATZ
                                                                     Clerk


                ROGER GREENFIELD AND TED KASEMIR

                                    Appellants,

                                          v.

                  LOWER OAK LAWN INVESTMENT, L.P.

                                     Appellee.


           Appeal from the 162nd Judicial District Court, Dallas County
                      Trial Court Cause No. DC-14-10307
                 The Honorable Phyllis Lister Brown, Presiding


   UNOPPOSED FIRST MOTION TO EXTEND TIME TO FILE APPELLEE BRIEF




TO THE HONORABLE COURT OF APPEALS:

      Appellee Lower Oak Lawn Investment, L.P. (“Appellee”) files this motion

pursuant to Texas Rule of Appellate Procedure 10.5(b) seeking an additional thirty

days to file its Appellee’s Brief in response to the Brief of Appellants. In support

thereof, Appellee states the following:
                                   A. Introduction

      1.     Appellee’s Brief in response to the Appellants’ Brief is due on

November 4, 2015. Appellee seeks a thirty-day extension to file its Appellee’s

Brief on or before December 4, 2015. This is Appellee’s first request for an

extension for this brief and the extension is unopposed by the Appellants.

                            B. Arguments & Authorities

      2.     Texas Rules of Appellate Procedure provide in Rule 38.6(d):

      On motion complying with Rule 10.5(b), the appellate court may extend the
      time for filing a brief and may postpone submission of the case. A motion to
      extend the time to file a brief may be filed before or after the date the brief is
      due. …

      3.     Appellee seeks this extension as the parties attempt to facilitate a

resolution and eliminate the need for this appeal.

      4.     Appellee’s counsel has contacted Appellants’ counsel; this motion is

unopposed. This extension of time is not sought solely for the purpose of delay,

but so that justice may be done.

                                   C. Conclusion

      5.     Appellee respectfully requests that the Court grant its first request for

extension of time to file Appellee’s Brief and order that the deadline to file

Appellee’s Brief is extended to December 4, 2015.




                                           2
DATED: November 4, 2015                     Respectfully submitted,



                                            /s/ Laurie G. Flood

                                            John T. Gerhart, Jr.
                                            State Bar No. 00784122
                                            e-mail: jgerhart@hunton.com
                                            Laurie G. Flood
                                            State Bar No. 24032056
                                            e-mail: lflood@hunton.com
                                            Hunton & Williams LLP
                                            1445 Ross Avenue, Suite 3700
                                            Dallas, Texas 75202
                                            Telephone: 214|979-3000
                                            Telecopier: 214|880-0011
                                            Counsel for Appellees

                         CERTIFICATE OF CONFERENCE

      Counsel for Appellee spoke with Christopher K. Chapaneri, counsel for

Appellant, and Mr. Chapaneri indicated that Appellants do not oppose the relief

sought in this motion.


                                            /s/ Laurie G. Flood
                                            Laurie G. Flood

                           CERTIFICATE OF SERVICE

      The undersigned counsel certifies that on the 4th day of November, 2015, a

true and correct copy of the foregoing was forwarded to the following counsel

electronically via the electronic filing system and email in accordance with Texas

Rule of Appellate Procedure 9.5.
                                        3
William L. Wolf
State Bar No. 21854500
Christopher K. Chapaneri
State Bar No. 24065032
cchapaneri@wolf-law.com
Wolf & Henderson, P.C.
4309 Irving Avenue, Suite 200
Dallas, Texas 75219
Telephone: 214|750-1395
Telecopier: 214|368-1395
Counsel for Appellants

                                    /s/ Laurie G. Flood
                                    Laurie G. Flood




                                4